EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

        This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
March 31, 2005, by and among (i) STAAR Surgical Company, a Delaware corporation
(the “Company”), (ii) each person listed on Exhibit A attached hereto
(collectively, the “Initial Investors” and each individually, an “Initial
Investor”), and (iii) each person or entity that subsequently becomes a party to
this Agreement pursuant to, and in accordance with, the provisions of Section 13
hereof (collectively, the “Investor Permitted Transferees” and each individually
an “Investor Permitted Transferee”).

        WHEREAS, the Company has agreed to issue and sell to the Initial
Investors, and the Initial Investors have agreed to purchase from the Company,
4,100,000 shares (the “Purchased Shares”) of the Company’s common stock, $0.01
par value per share (the “Common Stock”), all upon the terms and conditions set
forth in that certain Stock Purchase Agreement, dated of even date herewith,
between the Company and the Initial Investors (the “Stock Purchase Agreement”);
and

        WHEREAS, the terms of the Stock Purchase Agreement provide that it shall
be a condition precedent to the closing of the transactions thereunder, for the
Company and the Initial Investors to execute and deliver this Agreement.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto hereby agree as follows:

> 1.     DEFINITIONS. The following terms shall have the meanings provided
> therefor below or elsewhere in this Agreement as described below:

        “Board” shall mean the board of directors of the Company.

        “Closing” and “Closing Date” shall have the meanings ascribed to such
terms in the Stock Purchase Agreement.

        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated thereunder.

        “Investors” shall mean, collectively, the Initial Investors and the
Investor Permitted Transferees; provided, however, that the term “Investors”
shall not include any of the Initial Investors or any of the Investor Permitted
Transferees that ceases to own or hold any Purchased Shares.

        “Majority Holders” shall mean, at the relevant time of reference
thereto, those Investors holding more than fifty percent (50%) of the
Registrable Shares held by all of the Investors.

        “Qualifying Holder” shall have the meaning ascribed thereto in Section
13 hereof.

        “Registrable Shares” shall mean the Purchased Shares, provided, however,
such term shall not, after the Mandatory Registration Termination Date, include
any of the Purchased Shares that become or have become eligible for resale
pursuant to Rule 144 or pursuant to Regulation S.

--------------------------------------------------------------------------------

        “Rule 144” shall mean Rule 144 promulgated under the Securities Act and
any successor or substitute rule, law or provision.

        “SEC” shall mean the Securities and Exchange Commission.

        “Securities Act” shall mean the Securities Act of 1933, as amended, and
all of the rules and regulations promulgated thereunder.

> 2.     EFFECTIVENESS; TERMINATION. This Agreement shall become effective and
> legally binding only if the Closing occurs. This Agreement shall terminate and
> be of no further force or effect, automatically and without any action being
> required of any party hereto, upon the termination of the Stock Purchase
> Agreement pursuant to Section 7 thereof.
> 
> 3.     MANDATORY REGISTRATION.
> 
> > (a)     Within fifteen (15) business days after the Closing Date, the
> > Company will prepare and file with the SEC a registration statement on Form
> > S-3, or any other available form if the Company is not eligible to use
> > Form S-3, for the purpose of registering under the Securities Act all of the
> > Registrable Shares for resale by, and for the account of, the Investors as
> > selling stockholders thereunder (the “Registration Statement”). The
> > Registration Statement shall permit the Investors to offer and sell, on a
> > delayed or continuous basis pursuant to Rule 415 under the Securities Act,
> > any or all of the Registrable Shares. The Company agrees to use reasonable
> > efforts to cause the Registration Statement to become effective as soon as
> > practicable. In the event that, after the Closing Date and before the
> > Registration Statement is declared effective, there is an act of God, war or
> > terror, the Effectiveness Deadline will be extended by a number of days
> > equal to the days of any such act, plus ten (10).
> > 
> > (b)     The Company shall be required to keep the Registration Statement
> > effective until such date that is the earlier of (i) the date as of which
> > all of the Purchasers may sell all of the Registrable Securities without
> > restriction pursuant to Rule 144(k) (or the successor rule thereto)
> > promulgated under the Securities Act or (ii) the date when all of the
> > Registrable Shares registered thereunder shall have been sold or (iii) the
> > second anniversary of the Closing Date, subject to extension as set forth
> > below (such date is referred to herein as the “Mandatory Registration
> > Termination Date”). Thereafter, the Company shall be entitled to withdraw
> > the Registration Statement and the Investors shall have no further right to
> > offer or sell any of the Registrable Shares pursuant to the Registration
> > Statement (or any prospectus relating thereto). In the event the right of
> > the selling Investors to use the Registration Statement (and the prospectus
> > relating thereto) is delayed or suspended pursuant to Sections 6(c) or 12
> > hereof, the Company shall be required to extend the Mandatory Registration
> > Termination Date beyond the second anniversary of the Closing Date by the
> > same number of days as such delay or Suspension Period (as defined in
> > Section 12 hereof).
> > 
> > (c)     The offer and sale of the Registrable Shares pursuant to the
> > Registration Statement shall not be underwritten.

--------------------------------------------------------------------------------

> 4.     PENALTIES/SUSPENSION OF THE REGISTRATION STATEMENT
> 
> > (a)     If a Registration Statement covering the Registrable Shares is not
> > filed with the Commission on or prior to 30 business days after the Closing
> > Date, the Company will make pro rata payments to each Investor, as
> > liquidated damages and not as a penalty, in an amount equal to 1% of the
> > aggregate amount invested by such Investor for each 30-day period or pro
> > rata for any portion thereof following the date by which such Registration
> > Statement should have been filed for which no Registration Statement is
> > filed with respect to the Registrable Shares. Such payments shall be made to
> > each Investor in cash. The amounts payable as liquidated damages pursuant to
> > this paragraph shall be payable in lawful money of the United States, and
> > amounts payable as liquidated damages shall be paid within three (3)
> > business days of the last day of each such 30-day period during which the
> > Registration Statement should have been filed for which no Registration
> > Statement was filed with respect to the Registrable Shares.
> > 
> > (b)     The Company shall use commercially reasonable efforts to have the
> > Registration Statement declared effective as soon as practicable. The
> > Company shall notify the Investors by facsimile or e-mail as promptly as
> > practicable, and in any event, within twenty-four (24) hours, after any
> > Registration Statement is declared effective and shall simultaneously
> > provide the Investors with copies of any related Prospectus to be used in
> > connection with the sale or other disposition of the securities covered
> > thereby. If (A) a Registration Statement covering the Registrable Shares is
> > not declared effective by the Commission within ninety (90) days after the
> > Closing Date (or one hundred twenty days if reviewed by the SEC), or (B)
> > after a Registration Statement has been declared effective by the
> > Commission, sales cannot be made pursuant to such Registration Statement for
> > any reason (including without limitation by reason of a stop order, or the
> > Company’s failure to update the Registration Statement), but excluding the
> > inability of any Investor to sell the Registrable Shares covered thereby due
> > to market conditions and except as excused pursuant to Section 12 below,
> > then the Company will make pro rata payments to each Investor, as liquidated
> > damages and not as a penalty, in an amount equal to 1% of the aggregate
> > amount invested by such Investor for each 30- day period or pro rata for any
> > portion thereof following the date by which such Registration Statement
> > should have been effective (the “Blackout Period”). The amounts payable as
> > liquidated damages pursuant to this paragraph shall be paid monthly within
> > three (3) business days of the last day of each month following the
> > commencement of the Blackout Period until the termination of the Blackout
> > Period. Such payments shall be made to each Investor in cash.
> > 
> > (c)     No Investor shall be entitled to a payment pursuant to this
> > Section 4 if effectiveness of a registration statement has been delayed or a
> > prospectus has been unavailable as a result of (i) a failure by such
> > Investor to promptly provide on request by the Company the information
> > required under the Purchase Agreement or this Agreement or requested by the
> > SEC as a condition to effectiveness of the Registration Statement; (ii) the
> > provision of inaccurate or incomplete information by such Investor; or (iii)
> > a statement or determination of the SEC that any provision of the rights of
> > the Investor under this Agreement is contrary to the provisions of the
> > Securities Act.

--------------------------------------------------------------------------------

> 5.     “PIGGYBACK” REGISTRATION RIGHTS.
> 
> > (a)     If, at any time after the Mandatory Registration Termination Date,
> > the Company proposes to register any of its Common Stock under the
> > Securities Act, whether as a result of a primary or secondary offering of
> > Common Stock or pursuant to registration rights granted to holders of other
> > securities of the Company (but excluding in all cases any registrations to
> > be effected on Forms S-4 or S-8 or other applicable successor Forms), the
> > Company shall, each such time, give to the Investors holding Registrable
> > Shares written notice of its intent to do so. Upon the written request of
> > any such Investor given within 20 days after the giving of any such notice
> > by the Company, the Company shall use reasonable efforts to cause to be
> > included in such registration the Registrable Shares of such selling
> > Investor, to the extent requested to be registered; provided that (i) the
> > number of Registrable Shares proposed to be sold by such selling Investor is
> > equal to at least seventy-five percent (75%) of the total number of
> > Registrable Shares then held by such participating selling Investor, (ii)
> > such selling Investor agrees to sell those of its Registrable Shares to be
> > included in such registration in the same manner and on the same terms and
> > conditions as the other shares of Common Stock which the Company proposes to
> > register, and (iii) if the registration is to include shares of Common Stock
> > to be sold for the account of the Company or any party exercising demand
> > registration rights pursuant to any other agreement with the Company, the
> > proposed managing underwriter does not advise the Company that in its
> > opinion the inclusion of such selling Investor’s Registrable Shares (without
> > any reduction in the number of shares to be sold for the account of the
> > Company or such party exercising demand registration rights) is likely to
> > affect materially and adversely the success of the offering or the price
> > that would be received for any shares of Common Stock offered, in which case
> > the rights of such selling Investor shall be as provided in Section 5(b)
> > hereof.
> > 
> > (b)     If a registration pursuant to Section 5(a) hereof involves an
> > underwritten offering and the managing underwriter shall advise the Company
> > in writing that, in its opinion, the number of shares of Common Stock
> > requested by the Investors to be included in such registration is likely to
> > affect materially and adversely the success of the offering or the price
> > that would be received for any shares of Common Stock offered in such
> > offering, then, notwithstanding anything in Section 5(a) to the contrary,
> > the Company shall be required to include in such registration only the
> > number of shares of Common Stock which the Company is so advised can be sold
> > in such offering, (i) first, the number of shares of Common Stock proposed
> > to be included in such registration for the account of the Company and/or
> > any stockholders of the Company (other than the Investors) that have
> > exercised demand registration rights, in accordance with the priorities, if
> > any, then existing among the Company and/or such stockholders of the Company
> > with registration rights (other than the Investors), and (ii) second, the
> > shares of Common Stock requested to be included in such registration by all
> > other stockholders of the Company who have piggyback registration rights
> > (including, without limitation, the Investors), pro rata among such other
> > stockholders (including, without limitation, the Investors) on the basis of
> > the number of shares of Common Stock that each of them requested to be
> > included in such registration.
> > 
> > (c)     In connection with any offering involving an underwriting of shares,
> > the Company shall not be required under Section 5 hereof or otherwise to
> > include the Registrable Shares of any Investor therein unless such Investor
> > accepts and agrees to the terms of the underwriting, which shall be
> > reasonable and customary, as agreed upon between the Company and the
> > underwriters selected by the Company.

--------------------------------------------------------------------------------

> 6.     OBLIGATIONS OF THE PARTIES. In connection with the Company’s obligation
> under Section 3 and 5 hereof to file the Registration Statement with the SEC
> and to use its best efforts to cause the Registration Statement to become
> effective as soon as practicable, the Company shall, as expeditiously as
> reasonably possible:
> 
> > (a)     Prepare and file with the SEC such amendments and supplements to the
> > Registration Statement and the prospectus used in connection therewith as
> > may be necessary to comply with the provisions of the Securities Act with
> > respect to the disposition of all Registrable Shares covered by the
> > Registration Statement;
> > 
> > (b)     Furnish to the selling Investors such number of copies of a
> > prospectus, including a preliminary prospectus, in conformity with the
> > requirements of the Securities Act, and such other documents (including,
> > without limitation, prospectus amendments and supplements as are prepared by
> > the Company in accordance with Section 6(a) above) as the selling Investors
> > may reasonably request in order to facilitate the disposition of such
> > selling Investors’ Registrable Shares;
> > 
> > (c)     Notify the selling Investors, at any time when a prospectus relating
> > to the Registration Statement is required to be delivered under the
> > Securities Act, of the happening of any event as a result of which the
> > prospectus included in or relating to the Registration Statement contains an
> > untrue statement of a material fact or omits any fact necessary to make the
> > statements therein not misleading; and, thereafter, the Company will
> > promptly prepare (and, when completed, give notice to each selling Investor)
> > a supplement or amendment to such prospectus so that, as thereafter
> > delivered to the purchasers of such Registrable Shares, such prospectus will
> > not contain an untrue statement of a material fact or omit to state any fact
> > necessary to make the statements therein not misleading; provided that upon
> > such notification by the Company, the selling Investors will not offer or
> > sell Registrable Shares until the Company has notified the selling Investors
> > that it has prepared a supplement or amendment to such prospectus and
> > delivered copies of such supplement or amendment to the selling Investors
> > (it being understood and agreed by the Company that the foregoing proviso
> > shall in no way diminish or otherwise impair the Company’s obligation to
> > promptly prepare a prospectus amendment or supplement as above provided in
> > this Section 6(c) and deliver copies of same as above provided in Section
> > 6(b) hereof); and
> > 
> > (d)     Use commercially reasonable efforts to register and qualify the
> > Registrable Shares covered by the Registration Statement under such other
> > securities or Blue Sky laws of such states as shall be reasonably
> > appropriate in the opinion of the Company and the managing underwriters, if
> > any, provided that the Company shall not be required in connection therewith
> > or as a condition thereto to qualify to do business or to file a general
> > consent to service of process in any such states or jurisdictions, and
> > provided further that (notwithstanding anything in this Agreement to the
> > contrary with respect to the bearing of expenses) if any jurisdiction in
> > which any of such Registrable Shares shall be qualified shall require that
> > expenses incurred in connection with the qualification therein of any such
> > Registrable Shares be borne by the selling Investors, then the selling
> > Investors shall, to the extent required by such jurisdiction, pay their pro
> > rata share of such qualification expenses.

--------------------------------------------------------------------------------

> > (e)     Subject to the terms and conditions of this Agreement, including
> > Section 4 hereof, the Company shall use its commercially reasonable efforts
> > to (i) prevent the issuance of any stop order or other suspension of
> > effectiveness of a Registration Statement, or the suspension of the
> > qualification of any of the Registrable Securities for sale in any
> > jurisdiction in the united States, (ii) if such an order or suspension is
> > issued, obtain the withdrawal of such order or suspension at the earliest
> > practicable moment and notify each holder of Registrable Securities of the
> > issuance of such order and the resolution thereof or its receipt of notice
> > of the initiation or threat of any proceeding such purpose.
> > 
> > (f)     The Company shall (i) comply with all requirements of the National
> > Association of Securities Dealers, Inc. with regard to the issuance of the
> > Shares and the listing thereof on the Nasdaq National Market, and (ii)
> > engage a transfer agent and registrar to maintain the Company’s stock ledger
> > for all Shares covered by the Registration Statement not later than the
> > effective date of the Registration Statement.
> 
> 7.     FURNISH INFORMATION. It shall be a condition precedent to the
> obligations of the Company to take any action pursuant to this Agreement that
> the selling Investors shall furnish to the Company such information regarding
> them and the securities held by them as the Company shall reasonably request
> and as shall be required in order to effect any registration by the Company
> pursuant to this Agreement. Each Investor shall promptly notify the Company of
> any changes in the information furnished to the Company.
> 
> 8.     EXPENSES OF REGISTRATION. All expenses incurred in connection with the
> registration of the Registrable Shares pursuant to this Agreement (excluding
> underwriting, brokerage and other selling commissions and discounts),
> including without limitation all registration and qualification and filing
> fees, printing, and fees and disbursements of counsel for the Company, shall
> be borne by the Company.
> 
> 9.     DELAY OF REGISTRATION. The Investors shall not take any action to
> restrain, enjoin or otherwise delay any registration as the result of any
> controversy which might arise with respect to the interpretation or
> implementation of this Agreement.
> 
> 10.     INDEMNIFICATION.
> 
> > (a)     To the extent permitted by law, the Company will indemnify and hold
> > harmless each selling Investor, any investment banking firm acting as an
> > underwriter for the selling Investors, any broker/dealer acting on behalf of
> > any selling Investors and each officer and director of such selling
> > Investor, such underwriter, such broker/dealer and each person, if any, who
> > controls such selling Investor, such underwriter or broker/dealer within the
> > meaning of the Securities Act, against any losses, claims, damages or
> > liabilities, joint or several, to which they may become subject under the
> > Securities Act or otherwise, insofar as such losses, claims, damages or
> > liabilities (or actions in respect thereof) arise out of or are based upon
> > any untrue or alleged untrue statement of any material fact contained in the
> > Registration Statement, in any preliminary prospectus or final prospectus
> > relating thereto or in any amendments or supplements to the Registration
> > Statement or any such

--------------------------------------------------------------------------------

> > preliminary prospectus or final prospectus, or arise out of or are based
> > upon the omission or alleged omission to state therein a material fact
> > required to be stated therein, or necessary to make the statements therein
> > not misleading; and will reimburse such selling Investor, such underwriter,
> > broker/dealer or such officer, director or controlling person for any legal
> > or other expenses reasonably incurred by them in connection with
> > investigating or defending any such loss, claim, damage, liability or
> > action; provided, however, that the indemnity agreement contained in this
> > Section 10(a) shall not apply to amounts paid in settlement of any such
> > loss, claim, damage, liability or action if such settlement is effected
> > without the consent of the Company (which consent shall not be unreasonably
> > withheld), nor shall the Company be liable in any such case for any such
> > loss, damage, liability or action to the extent that it arises out of or is
> > based upon an untrue statement or alleged untrue statement or omission made
> > in connection with the Registration Statement, any preliminary prospectus or
> > final prospectus relating thereto or any amendments or supplements to the
> > Registration Statement or any such preliminary prospectus or final
> > prospectus, in reliance upon and in conformity with written information
> > furnished expressly for use in connection with the Registration Statement or
> > any such preliminary prospectus or final prospectus by the selling
> > Investors, any underwriter for them or controlling person with respect to
> > them.
> > 
> > (b)     To the extent permitted by law, each selling Investor will severally
> > and not jointly indemnify and hold harmless the Company, each of its
> > directors, each of its officers who have signed the Registration Statement,
> > each person, if any, who controls the Company within the meaning of the
> > Securities Act, any investment banking firm acting as underwriter for the
> > Company or the selling Investors, or any broker/dealer acting on behalf of
> > the Company or any selling Investors, and all other selling Investors
> > against any losses, claims, damages or liabilities to which the Company or
> > any such director, officer, controlling person, underwriter, or
> > broker/dealer or such other selling Investor may become subject to, under
> > the Securities Act or otherwise, insofar as such losses, claims, damages or
> > liabilities (or actions in respect thereto) arise out of or are based upon
> > any untrue or alleged untrue statement of any material fact contained in the
> > Registration Statement or any preliminary prospectus or final prospectus,
> > relating thereto or in any amendments or supplements to the Registration
> > Statement or any such preliminary prospectus or final prospectus, or arise
> > out of or are based upon the omission or alleged omission to state therein a
> > material fact required to be stated therein or necessary to make the
> > statements therein not misleading, in each case to the extent and only to
> > the extent that such untrue statement or alleged untrue statement or
> > omission or alleged omission was made in the Registration Statement, in any
> > preliminary prospectus or final prospectus relating thereto or in any
> > amendments or supplements to the Registration Statement or any such
> > preliminary prospectus or final prospectus, in reliance upon and in
> > conformity with written information furnished by the selling Investor
> > expressly for use in connection with the Registration Statement, or any
> > preliminary prospectus or final prospectus; and such selling Investor will
> > reimburse any legal or other expenses reasonably incurred by the Company or
> > any such director, officer, controlling person, underwriter, broker/dealer
> > or other selling Investor in connection with investigating or defending any
> > such loss, claim, damage, liability or action, provided, however, that the
> > liability of each selling Investor hereunder shall be limited to the
> > proceeds (net of underwriting discounts and commissions, if any) received by
> > such selling Investor from the sale of Registrable Shares covered by the
> > Registration Statement, and provided, further, however, that the indemnity
> > agreement contained in this Section 10(b) shall not apply to amounts paid in
> > settlement of any such loss, claim, damage, liability or action if such
> > settlement is effected without the consent of those selling Investor(s)
> > against which the request for indemnity is being made (which consent shall
> > not be unreasonably withheld).

--------------------------------------------------------------------------------

> > (c)     Promptly after receipt by an indemnified party under this Section 10
> > of notice of the commencement of any action, such indemnified party will, if
> > a claim in respect thereof is to be made against any indemnifying party
> > under this Section 10, notify the indemnifying party in writing of the
> > commencement thereof and the indemnifying party shall have the right to
> > participate in and, to the extent the indemnifying party desires, jointly
> > with any other indemnifying party similarly noticed, to assume at its
> > expense the defense thereof with counsel mutually satisfactory to the
> > indemnifying parties. In the event that the indemnifying party assumes any
> > such defense, the indemnified party may participate in such defense with its
> > own counsel and at its own expense, provided, however, that the counsel for
> > the indemnifying party shall act as lead counsel in all matters pertaining
> > to such defense or settlement of such claim and the indemnifying party shall
> > only pay for such indemnified party’s expenses for the period prior to the
> > date of its participation on such defense. The failure to notify an
> > indemnifying party promptly of the commencement of any such action, if
> > prejudicial to his ability to defend such action, shall relieve such
> > indemnifying party of any liability to the indemnified party under this
> > Section 10, but the omission so to notify the indemnifying party will not
> > relieve him of any liability which he may have to any indemnified party
> > otherwise other than under this Section 10.
> > 
> > (d)     Notwithstanding anything to the contrary herein, the indemnifying
> > party shall not be entitled to settle any claim, suit or proceeding unless
> > in connection with such settlement the indemnified party receives an
> > unconditional release with respect to the subject matter of such claim, suit
> > or proceeding and such settlement does not contain any admission of fault by
> > the indemnified party.
> 
> 11.     REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
> Investors the benefits of Rule 144 and any other rule or regulation of the SEC
> that may at any time permit the Investors to sell the Purchased Shares to the
> public without registration, the Company agrees to use commercially reasonable
> efforts: (i) to make and keep public information available as those terms are
> understood in Rule 144, (ii) to file with the SEC in a timely manner all
> reports and other documents required to be filed by an issuer of securities
> registered under the Securities Act or the Exchange Act, (iii) as long as any
> Investor owns any Purchased Shares, to furnish in writing upon such Investor’s
> request a written statement by the Company that it has complied with the
> reporting requirements of Rule 144 and of the Securities Act and the Exchange
> Act, and to furnish to such Investor a copy of the most recent annual or
> quarterly report of the Company, and such other reports and documents so filed
> by the Company as may be reasonably requested in availing such Investor of any
> rule or regulation of the SEC permitting the selling of any such Purchased
> Shares without registration and (iv) undertake any additional actions
> reasonably necessary to maintain the availability of the Registration
> Statement or the use of Rule 144.

--------------------------------------------------------------------------------

> 12.     DEFERRAL AND LOCK-UP.
> 
> > (a)     Notwithstanding anything in this Agreement to the contrary, if the
> > Company shall furnish to the selling Investors a certificate signed by the
> > President or Chief Executive Officer of the Company stating that the Board
> > has made the good faith determination (i) that continued use by the selling
> > Investors of the Registration Statement for purposes of effecting offers or
> > sales of Registrable Shares pursuant thereto would require, under the
> > Securities Act, premature disclosure in the Registration Statement (or the
> > prospectus relating thereto) of material, nonpublic information concerning
> > the Company, its business or prospects or any proposed material transaction
> > involving the Company, (ii) that such premature disclosure would be
> > materially adverse to the Company, its business or prospects or any such
> > proposed material transaction or would make the successful consummation by
> > the Company of any such material transaction significantly less likely and
> > (iii) that it is therefore essential to suspend the use by the Investors of
> > such Registration Statement (and the prospectus relating thereto) for
> > purposes of effecting offers or sales of Registrable Shares pursuant
> > thereto, then the right of the selling Investors to use the Registration
> > Statement (and the prospectus relating thereto) for purposes of effecting
> > offers or sales of Registrable Shares pursuant thereto shall be suspended
> > for a period (the “Suspension Period”) of not more than 30 days after
> > delivery by the Company of the certificate referred to above in this Section
> > 12; provided that the Company shall be entitled to no more than two such
> > Suspension Periods during the twelve (12) month period commencing on the
> > Closing Date and during each subsequent twelve (12) month period until the
> > Mandatory Registration Termination Date (including any extension thereto).
> > During the Suspension Period, none of the Investors shall offer or sell any
> > Registrable Shares pursuant to or in reliance upon the Registration
> > Statement (or the prospectus relating thereto). The Company shall use
> > commercially reasonable efforts to terminate any Suspension Period as
> > promptly as practicable.

--------------------------------------------------------------------------------

> 13.     TRANSFER OF REGISTRATION RIGHTS. None of the rights of any Investor
> under this Agreement shall be transferred or assigned to any person unless (i)
> such person is a Qualifying Holder (as defined below), and (ii) such person
> agrees to become a party to, and bound by, all of the terms and conditions of,
> this Agreement by duly executing and delivering to the Company an Instrument
> of Adherence in the form attached as Exhibit B hereto. For purposes of this
> Section 13, the term “Qualifying Holder” shall mean, with respect to any
> Investor, (i) any partner thereof, (ii) any corporation, partnership
> controlling, controlled by, or under common control with, such Investor or any
> partner thereof, or (iii) any other direct transferee from such Investor of at
> least 50% of those Registrable Shares held by such Investor. None of the
> rights of any Investor under this Agreement shall be transferred or assigned
> to any Person (including, without limitation, a Qualifying Holder) that
> acquires Registrable Shares in the event that and to the extent that such
> Person is eligible to resell such Registrable Shares pursuant to Rule 144(k)
> of the Securities Act or may otherwise resell such Registrable Shares pursuant
> to an exemption from the registration provisions of the Securities Act. After
> any transfer in accordance with this Section 13, the rights and obligations of
> an Investor as to any transferred Registrable Shares shall be the rights and
> obligations of the Investor Permitted Transferee holding such Registrable
> Shares.
> 
> 14.     ENTIRE AGREEMENT. This Agreement constitutes and contains the entire
> agreement and understanding of the parties with respect to the subject matter
> hereof, and it also supersedes any and all prior negotiations, correspondence,
> agreements or understandings with respect to the subject matter hereof.
> 
> 15.     MISCELLANEOUS.
> 
> > (a)     This Agreement may not be amended, modified or terminated, and no
> > rights or provisions may be waived, except with the written consent of the
> > Majority Holders and the Company.
> > 
> > (b)     This Agreement shall be governed by and construed and enforced in
> > accordance with the laws of the State of California, and shall be binding
> > upon and inure to the benefit of the parties hereto and their respective
> > heirs, personal representatives, successors or assigns, provided that the
> > terms and conditions of Section 13 hereof are satisfied. This Agreement
> > shall also be binding upon and inure to the benefit of any transferee of any
> > of the Purchased Shares provided that the terms and conditions of Section 13
> > hereof are satisfied. Notwithstanding anything in this Agreement to the
> > contrary, if at any time any Investor shall cease to own any Purchased
> > Shares, all of such Investor’s rights under this Agreement shall immediately
> > terminate.
> > 
> > (c)     Any notices, reports or other correspondence (hereinafter
> > collectively referred to as “correspondence”) required or permitted to be
> > given hereunder shall be sent by courier (overnight or same day) or telecopy
> > or delivered by hand to the party to whom such correspondence is required or
> > permitted to be given hereunder. The date of giving any notice shall be the
> > date of its actual receipt.

--------------------------------------------------------------------------------

> > >     (i)        All correspondence to the Company shall be addressed as
> > > follows:
> > > 
> > > > STAAR Surgical Company
> > > > 1911 Walker Avenue Monrovia, California 91016
> > > > Attention:    John Bily 
> > > >                        Chief Financial Officer
> > > > Facsimile:      (626) 303-0895



> 

> > >         with a copy to:
> > > 
> > > > Sheppard Mullin Richter & Hampton LLP
> > > > 333 South Hope Street, 48th Floor
> > > > Los Angeles, California 90071-1448
> > > > Attention:     Peter M. Menard, Esq.
> > > > Facsimile:      (213) 620-1398
> > > 
> > >     (ii)        All correspondence to any Investor shall be sent to such
> > > Purchaser at the address set forth in Exhibit A.

> 

> > (d)     Any person may change the address to which correspondence to it is
> > to be addressed by notification as provided for herein.
> > 
> > (e)     The parties acknowledge and agree that in the event of any breach of
> > this Agreement, remedies at law may be inadequate, and each of the parties
> > hereto shall be entitled to seek specific performance of the obligations of
> > the other parties hereto and such appropriate injunctive relief as may be
> > granted by a court of competent jurisdiction.
> > 
> > (f)     This Agreement may be executed in a number of counterparts, any of
> > which together shall for all purposes constitute one Agreement, binding on
> > all the parties hereto notwithstanding that all such parties have not signed
> > the same counterpart.

> 

> 

          IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement as of the date and year first above written.

STAAR SURGICAL COMPANY


BY: /s/ John Bily
——————————————
Name: John Bily,
Title: Chief Financial Offficer


THE INITIAL INVESTOR’S SIGNATURE TO THE INVESTOR QUESTIONNAIRE DATED EVEN DATE
HEREWITH SHALL CONSTITUTE THE INITIAL INVESTOR’S SIGNATURE TO THIS REGISTRATION
RIGHTS AGREEMENT.

--------------------------------------------------------------------------------

EXHIBIT A

Name and Address

Number of Purchaser Address Shares to be Purchased       Alpha US Sub Fund V,
LLC Symmetry Capital 43,668 Att: Andrew Margolin One Montgomery Street Suite
3300 ph: (415) 374-8295 amargolin@symcap.com       Andesite Life Sciences, LP
Andesite 73,940 Att: Hamilton Mehlman The Pilot House Lewis Wharf Boston, MA
02110 ph: (617) 326-4105 hmehlman@andesitec.com       Andesite Life Sciences I,
LP Andesite 23,815 Att: Hamilton Mehlman The Pilot House Lewis Wharf Boston, MA
02110 ph: (617) 326-4105 hmehlman@andesitec.com       Andesite Life Sciences II,
LP Andesite 17,245 Att: Hamilton Mehlman The Pilot House Lewis Wharf Boston, MA
02110 ph: (617) 326-4105 hmehlman@andesitec.com       Andover Capital Partners,
LP Andover

148,800

Att: William Wall 300 Brickstone Square Suite 1004 Andover, MA 01810 ph: (978)
623-3500 bwall@andover.com     Andover Capital Offshore Partners, Ltd. Andover

91,200

Att: William Wall 300 Brickstone Square Suite 1004 Andover, MA 01810 ph: (978)
623-3500 bwall@andover.com       Broadwood Partners, LP Broadwood Capital Inc.

246,000

Att: Neal Bradsher 724 Fifth Avenue 9th Floor New York, NY 10019 ph: (212)
508-5735 neal@broadwoodcapital.com       Cameron QTIP Trust Halsey Advisory &
Management, LLC

20,000

Att: Tyson Halsey 45 Rockefeller Plaza, #2530 New York, NY 10111 ph: (212)
237-1414 thalsey@halseyadvisory.com       Cameron Survivors Trust Halsey
Advisory & Management, LLC

10,000

Att: Tyson Halsey 45 Rockefeller Plaza, #2530 New York, NY 10111 ph: (212)
237-1414 thalsey@halseyadvisory.com       Chad Dunnt Halsey Advisory &
Management, LLC

15,000

Att: Tyson Halsey 45 Rockefeller Plaza, #2530 New York, NY 10111 ph: (212)
237-1414 thalsey@halseyadvisory.com       Craig Drill Capital, LP Craig Drill

160,000

Att: C.A. Drill 724 Fifth Avenue 9th Floor New York, NY 10019 ph: (212) 508-5706
Rmiterko@cdccorp.com       East Hudson Inc. (BVI) Conus Partners

28,300

Att: Andrew Zack One Rockefeller Plaza 18th Floor New York, NY 10020 ph: (212)
332-7291 az@conusfund.com       Ivy MA Holdings 3, LLC Symmetry Capital

160,420

Att: Andrew Margolin One Montgomery Street Suite 3300 San Francisco, CA 94104
ph: (415) 374-8295 amargolin@symcap.com       Lubomir Skrobak Halsey Advisory &
Management, LLC

80,000

Att: Tyson Halsey 45 Rockefeller Plaza, #2530 New York, NY 10111 ph: (212)
237-1414 thalsey@halseyadvisory.com       Paul Rogan Halsey Advisory &
Management, LLC

15,000

Att: Tyson Halsey 45 Rockefeller Plaza, #2530 New York, NY 10111 ph: (212)
237-1414 thalsey@halseyadvisory.com       President Street Fund, LP President
Street Fund

50,000

c/o Brimberg & Co Att: Frances Mlynarczyn 45 Rockefeller Plaza, #2570 New York,
NY 10111 ph: (212) 399-0941 frank@brimberg.com       Promed Offshore Fund Ltd.
Promed Management, Inc.

10,084

Att: Barry Kurokawa 237 Park Avenue 9th Floor New York, NY 10017 ph: (212)
692-3626 bkurokawa@promedmgmt.com       Promed Offshore Fund II Ltd. Promed
Management, Inc.

211,368

Att: Barry Kurokawa 237 Park Avenue 9th Floor New York, NY 10017 ph: (212)
692-3626 bkurokawa@promedmgmt.com       Promed Partners, LP Promed Management,
Inc.

62,493

Att: Barry Kurokawa 237 Park Avenue 9th Floor New York, NY 10017 ph: (212)
692-3626 bkurokawa@promedmgmt.com       Promed Partners II, LP Promed
Management, Inc.

16,055

Att: Barry Kurokawa 237 Park Avenue 9th Floor New York, NY 10017 ph: (212)
692-3626 bkurokawa@promedmgmt.com       Seamark Fund, LP Seamark Fund

100,000

Att: John D. Frasier 223 Wilmington Westchester Pike Suite 115 Chadds Ford, PA
19317 ph: (484) 840-15130 jfraser@seamarkcapital.com       SF Capital Partners,
Ltd SF Capital c/o Stark Offshore

650,000

Att: Brian H. Davidson 3600 South Lake Drive St. Francis, WI 53235 ph: (414)
294-7000 bdavidson@sf-capital.com       SLST Co. Corp. Halsey Advisory &
Management, LLC

20,000

Att: Tyson Halsey 45 Rockefeller Plaza, #2530 New York, NY 10111 ph: (212)
237-1414 thalsey@halseyadvisory.com       Special Situations Cayman Fund, LP
Special Situations Fund**

215,000

Att: David Greenhouse 153 E. 53rd Street 55th Floor New York, NY 10022 ph: (212)
207-6500 david@ssfund.com       Special Situations Fund III, LP Special
Situations Fund**

755,000

Att: David Greenhouse 153 E. 53rd Street 55th Floor New York, NY 10022 ph: (212)
207-6500 david@ssfund.com       Special Situations Private Equity Fund, LP
Special Situations Fund**

289,000

Att: David Greenhouse 153 E. 53rd Street 55th Floor New York, NY 10022 ph: (212)
207-6500 david@ssfund.com       Symmetry Capital Offshore Fund, Ltd. Symmetry
Capital 68,947 Att: Andrew Margolin One Montgomery Street Suite 3300 ph: (415)
374-8295 amargolin@symcap.com       Symmetry Capital Partners LP Symmetry
Capital 28,411 Att: Andrew Margolin One Montgomery Street Suite 3300 ph: (415)
374-8295 amargolin@symcap.com       Symmetry Capital Qualified Partners LP
Symmetry Capital 180,118 Att: Andrew Margolin One Montgomery Street Suite 3300
ph: (415) 374-8295 amargolin@symcap.com       Symmetry Parallax Partners LP
Symmetry Capital 18,436 Att: Andrew Margolin One Montgomery Street Suite 3300
ph: (415) 374-8295 amargolin@symcap.com       The Conus Fund, LP Conus Partners

92,300

Att: Andrew Zack One Rockefeller Plaza 18th Floor New York, NY 10020 ph: (212)
332-7291 az@conusfund.com       The Conus Fund Offshore, Ltd. Conus Partners

29,400

Att: Andrew Zack One Rockefeller Plaza 18th Floor New York, NY 10020 ph: (212)
332-7291 az@conusfund.com       The Conus Fund (QP), LP Conus Partners

50,000

Att: Andrew Zack One Rockefeller Plaza 18th Floor New York, NY 10020 ph: (212)
332-7291 az@conusfund.com       Ursus Capital, LP Ursus

81,000

Att: Evan Sturza 1370 Avenue of the Americas New York, NY 10019 ph: (212)
541-9224 esturza@ursuscapital.com       Ursus Offshore, Ltd. Ursus

29,000

Att: Evan Sturza 1370 Avenue of the Americas New York, NY 10019 ph: (212)
541-9224 esturza@ursuscapital.com       Willis and Daphne Stephens Halsey
Advisory & Management, LLC

10,000

Att: Tyson Halsey 45 Rockefeller Plaza, #2530 New York, NY 10111 ph: (212)
237-1414 thalsey@halseyadvisory.com

--------------------------------------------------------------------------------

EXHIBIT B


INSTRUMENT OF ADHERENCE

        Reference is hereby made to that certain Registration Rights Agreement,
dated as of March 31, 2005, among STAAR Surgical Company, a Delaware corporation
(the “Company”), the Initial Investors and the Investor Permitted Transferees,
as amended and in effect from time to time (the “Registration Rights
Agreement”). Capitalized terms used herein without definition shall have the
respective meanings ascribed thereto in the Registration Rights Agreement.

        The undersigned, in order to become the owner or holder of [___________]
shares of common stock, par value $0.01 per share (the “Common Stock”), of the
Company, hereby agrees that, from and after the date hereof, the undersigned has
become a party to the Registration Rights Agreement in the capacity of an
Investor Permitted Transferee, and is entitled to all of the benefits under, and
is subject to all of the obligations, restrictions and limitations set forth in,
the Registration Rights Agreement that are applicable to Investor Permitted
Transferees. This Instrument of Adherence shall take effect and shall become a
part of the Registration Rights Agreement immediately upon execution.

        Executed as of the date set forth below under the laws of California.

> > > > > > > >          Signature: ______________________________
> > > > > > > >                             Name:
> > > > > > > >                             Title:

> 

> 

Accepted:

STAAR SURGICAL COMPANY

By: _________________________
       Name
       Title

Date: _______________, 200____